Citation Nr: 0105324	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-14 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
July 1953, and died in February 1997.  The appellant is his 
widow.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1998 rating decision of the Regional Office (RO) 
that denied the appellant's claim for service connection for 
the cause of the veteran's death.  

The record discloses that the appellant indicated on her 
substantive appeal submitted in July 1999 that she wanted to 
testify at a hearing before a Member of the Board at the RO.  
She subsequently requested a videoconference hearing and one 
was scheduled for January 2000.  However, the appellant 
failed to report for the hearing.  When this case was before 
the Board in October 2000, it was remanded in order to afford 
the appellant another opportunity to testify at a hearing 
before a Board Member.  By letter dated November 2000, the 
appellant was advised that letter dated November 2000 
scheduled a hearing at the RO scheduled for December 15, 
2000.  The appellant responded with a letter indicating that 
she had given the RO all the information she could and that 
she would be unable to travel to Seattle, Washington for the 
hearing.  Accordingly, the case is again before the Board for 
appellate consideration.


REMAND

The service medical records reveal that the veteran smoked 
cigarettes while he was in service.  It is not clear when he 
began to smoke.  The death certificate shows that the veteran 
died in February 1997 of lung carcinoma at Kadlec Medical 
Center.  The cancer was reported to have been present for 2 1/2 
years.  There is no indication that records from that medical 
center have been requested.  In a letter dated November 1997, 
the veteran's physician, A. P. Hamner, M.D., related that the 
veteran died from carcinoma of the lung.  He stated that the 
veteran had adenocarcinoma and had a typical presentation of 
a primary lung carcinoma.  He added that the veteran had a 96 
pack-year history of smoking, and concluded that the 
veteran's cancer was almost certainly related to his smoking 
history.

By letter dated February 1998, the RO informed the appellant 
she needed to provide medical evidence that explained the 
rationale for linking the veteran's disabilities to in-
service tobacco use (as opposed to the use of tobacco either 
prior to or after service) and that a physician should list 
the records that were reviewed to reach the medical 
conclusion.  The appellant was notified that the November 
1997 letter from Dr. Hamner was not adequate.  

In August 1998, the RO requested that Dr. Hamner provide 
information concerning his treatment of the veteran.  No 
response was received.  In her substantive appeal received in 
July 1999, the appellant stated that Dr. Hamner was very busy 
and requested that the Department of Veterans Affairs (VA) 
attempt to contact him.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for carcinoma of 
the lung since his discharge from 
service.  The requested records should 
specifically include the treatment 
records of Dr. Hamner and the records 
from Kadlec Medical Center, the facility 
where the veteran was a patient when he 
died.  After securing the necessary 
release, the RO should obtain these 
records.  

2.  Thereafter, the veteran's claims 
folder should be referred to an 
oncologist who should be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
veteran's fatal lung carcinoma was 
related to his in-service cigarette 
smoking.  The physician should state 
whether the veteran had nicotine 
dependence in service.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





